Exhibit 10aae-1
 
AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT
 
Amended and Restated Securities Pledge Agreement dated as of October 31, 2008
(this “Agreement”) made by Rogers Corporation, a Massachusetts corporation
having its principal place of business at One Technology Drive, Rogers,
Connecticut 06263 (the “Pledgor”).
 
RECITALS:
 
A.  Rogers Technologies (Barbados) SRL, a corporation organized and existing
under the laws of Barbados having its principal place of business at Fidelity
House, Wildey Business Park, St. Michael, Barbados (“Rogers Barbados”), and
Rogers Luxembourg S.a.r.l., a corporation organized and existing under the laws
of Luxembourg having its principal office at
560A,  rue  de  Neudorf,  L-2220  Luxembourg, Grand-Duchy of Luxembourg (“Rogers
Luxembourg”) (Rogers Barbados and Rogers Luxembourg are collectively the
“Pledged Companies”) are subsidiaries of the Pledgor.
 
B.  The Pledgor is the legal and beneficial owner of 100% of the issued and
outstanding common shares of Rogers Luxembourg and is the legal and beneficial
owner of 100% of the issued and outstanding common shares of Rogers Barbados.
 
C.  Pursuant to a certain Multicurrency Revolving Credit Agreement by and
between the Pledgor and RBS Citizens, National Association (the “Bank”), a
national banking association, dated as of November 13, 2006, as amended by
Amendment No. 1 to Multicurrency Revolving Credit Agreement dated as of November
10, 2007, by Amendment No. 2 to Multicurrency Revolving Credit Agreement dated
as of June 17, 2008, and by Amendment No. 3 to Multicurrency Revolving Credit
Agreement dated as of the date hereof (the “Credit Agreement”) the Bank agreed,
subject to the terms and conditions set forth therein, to extend credit to the
Pledgor.
 
D.  As security for the Pledgor’s obligations under the Credit Agreement, the
Bank is requiring the Pledgor to grant a security interest in certain shares of
the common stock of the Pledged Companies owned and held by Pledgor, which
shares constitute sixty-five percent (65%) of the common stock of each of the
Pledged Companies issued and outstanding as of the date hereof, the stock
certificate numbers of the same being listed on attached Schedule 1 hereto.
 
In consideration of the foregoing and other consideration, the receipt and
sufficiency of which are hereby acknowledged by the Pledgor, the Pledgor agrees
as follows:
 
ARTICLE 1
INTERPRETATION
 
Section 1.1 Capitalized Terms.  All capitalized terms used but not otherwise
defined in this Agreement shall have the meanings attributed to them in the
Credit Agreement.
 
Section 1.2 Amendments, Restatements, etc.  All references to agreements
(including this Agreement) and to other documents or instruments herein shall be
deemed to refer to that agreement, document or instrument as the same may be
amended, restated, supplemented or otherwise modified from time to time.
 

--------------------------------------------------------------------------------

-2-
 
Section 1.3 Laws, Statutes, etc.  All references to laws, statutes, acts or
regulations in this Agreement shall be deemed to refer to the same as such may
be amended, restated, supplemented or otherwise modified and in force from time
to time.
 
Section 1.4 Recitals.  Each of the Recitals and Schedule 1 shall, for all
purposes hereof, form an integral part of this Agreement.
 
ARTICLE 2
SECURITY
 
Section 2.1 Pledge.  (1)  The Pledgor hereby assigns, mortgages, charges,
hypothecates and pledges to the Bank, and grants a security interest in the
securities in the capital of the Pledged Companies described on Schedule 1
hereto and hereby deposits with the Bank any and all security certificates
evidencing such securities (collectively, together with the securities referred
to in Sections 2.1(2) and 2.3(3), the “Securities”) upon and subject to the
terms hereof.
 
(2)      The Securities shall include any substitutions therefor, additions
thereto or proceeds thereof, arising out of any consolidation, subdivision,
reclassification, stock dividend or similar increase or decrease in or
alteration of the capital of the Pledged Companies or any other event.
 
(3)       The Securities endorsed in blank for transfer shall forthwith be
delivered to and remain in the custody of the Agent or its nominee to be held by
the Agent or its nominee for the benefit of the Bank, as general and continuing
collateral security for the payment and performance of the Obligations.  Any or
all Securities may, at the option of the Bank, be registered in the name of the
Bank or its nominee.  The Pledgor covenants to deliver such stock powers and
similar documents with respect to the Securities as the Bank or its nominee may
reasonably from time to time request, satisfactory in form and substance to the
Bank.  If the constating documents of either of the Pledged Companies restrict
the transfer of the Securities, then the Pledgor shall also deliver to the Bank
a certified copy of a resolution of the directors or shareholders of the
relevant Pledged Companies consenting to the transfer(s) contemplated by this
Pledge.
 
Section 2.2 Obligations Secured.  (1)  The assignments, mortgages, charges,
hypothecations and pledges granted hereby (collectively, the “Pledge”) secure
the payment and the performance by the Pledgor of the Obligations.
 
(2)       All expenses, costs and charges incurred by or on behalf of the Bank
in connection with, the preservation of the Pledge or the realization of the
Securities, including all legal fees, court costs, receiver’s or agent’s
remuneration and other expenses of taking possession of, protecting, insuring,
preparing for disposition, realizing, registering, collecting, selling,
transferring, delivering, enforcing or obtaining payment of the Securities shall
be added to and form a part of the Obligations.
 
Section 2.3 Attachment.  (1)  The Pledgor and the Bank hereby acknowledge that
(i) value has been given by the Bank to the Pledgor; (ii) the Pledgor has rights
in the Securities; (iii) the Pledgor has not agreed to postpone the time of
attachment of the Pledge; and (iv) the Pledgor has received a duplicate original
copy of this Agreement.
 

--------------------------------------------------------------------------------

-3-
 
(2)        If the Securities are now or at any time hereafter become evidenced
in whole or in part by uncertificated securities registered or recorded in
records maintained by or on behalf of a Pledged Company in the name of a
clearing agency or a custodian or of a nominee of either, the Pledgor shall, at
the request of the Bank, cause the Pledge to be entered in the records of the
clearing agency.
 
(3)        If the Pledgor acquires any certificates evidencing the Securities
not already delivered to the Bank after the date hereof, the Pledgor will,
forthwith upon receipt by the Pledgor, deliver to the Bank such certificates and
shall, at the request of the Bank:  (i) cause the transfer thereof to the Bank
to be registered wherever, in the opinion of the Bank, such registration may be
required or advisable; (ii) duly endorse the same for transfer in blank or as
the Bank may direct; and (iii) forthwith deliver to the Bank any and all
consents or other instruments or documents which may be necessary to effect the
transfer of the Securities to the Bank or any third party, as the Bank may
direct.
 
Section 2.4 Bank’s Care and Custody of Securities.  (1)  The Bank shall not be
bound to collect, dispose of, realize, protect or enforce any of the Pledgor’s
right, title and interest in and to the Securities, to institute proceedings for
the purpose thereof or to take any steps necessary to preserve rights against
prior parties in respect thereof.
 
(2)        The Bank need not see to the collection of dividends on or exercise
any option or right in connection with the Securities and need not protect or
preserve them from any loss of value and is hereby released from all
responsibility for loss of value.  The Bank shall be bound to exercise in the
keeping of the Securities only the same degree of care as it would exercise with
respect to its own securities kept at the same place.
 
Section 2.5 Rights of the Pledgor.  (1) Until (i) an Event of Default has
occurred and is continuing, (ii) the Pledge has become enforceable, and
(iii) the Bank has delivered written notice to the Pledgor suspending the
Pledgor’s right to vote the Securities, the Pledgor shall be entitled to vote
the Securities and to receive all dividends, payments or other distributions in
respect thereof.
 
(2)        Except as otherwise provided in the Loan Documents, whenever the
Pledge has become enforceable and the Bank has delivered written notice to the
Pledgor suspending the Pledgor’s right to vote the Securities, all rights of the
Pledgor to exercise the voting and other rights or to receive the dividends,
payments and other distributions it would otherwise be entitled to exercise or
receive shall cease, and all such rights shall thereupon become vested solely
and absolutely in the Bank.
 
(3)        Any dividends, payments or other distributions received hereunder by
(i) the Bank prior to the Pledge becoming enforceable in accordance with
Section 2.5(1); or (ii) the Pledgor contrary to Section 2.5(2) or any other
moneys or other property which may be received by the Pledgor at any time for or
in respect of the Securities contrary thereto shall, in each case, be received
by such party as trustee for the party entitled hereunder to receive such
amounts and shall be forthwith paid over thereto.
 
ARTICLE 3
ENFORCEMENT
 
Section 3.1 Default.  The Pledge shall be and become enforceable against the
Pledgor following the occurrence and during the continuance of an Event of
Default.
 

--------------------------------------------------------------------------------

-4-
 
Section 3.2 Remedies.  Whenever the Pledge has become enforceable, the Bank may
at any time, in its sole discretion, realize upon or otherwise dispose of or
contract to dispose of the Securities by sale, transfer or delivery or may
exercise and enforce all rights and remedies of a holder of the Securities as if
the Bank were the absolute owner thereof (including, if necessary, causing the
Securities to be registered in the name of the Agent or its nominee), without
demand of performance or other demand, advertisement or notice of any kind to or
upon the Pledgor and any such remedy may be exercised separately or in
combination and shall be in addition to and not in substitution for any other
rights the Bank, or either of them, may have, however created.  The Bank shall
not be bound to exercise any such right or remedy, and the exercise of such
rights and remedies shall be without prejudice to the rights of the Bank in
respect of the Obligations.
 
Section 3.3 Appointment of Attorney.  The Pledgor hereby irrevocably appoints
the Bank (and any officer thereof) as attorney of the Pledgor (with full power
of substitution) to exercise in the name of and on behalf of the Pledgor at any
time after the Pledge has become enforceable any of the Pledgor’s right
(including the right of disposal), title and interest in and to the Securities,
including the execution, endorsement, delivery and transfer of the Securities to
the Bank, their respective nominees or transferees, and the Bank and its
respective nominees or transferees are hereby empowered to exercise all rights
and powers and to perform all acts of ownership with respect to the Securities
at any time after the Pledge has become enforceable to the same extent as the
Pledgor might do.  The power of attorney herein granted is in addition to, and
not in substitution for, any stock power of attorney delivered by the Pledgor
and such powers of attorney may be relied upon by the Bank severally or in
combination.  All acts of any such attorney are hereby ratified and approved,
and such attorney shall not be liable for any act, failure to act or any other
matter or thing in connection therewith, except for its own negligence or
willful misconduct.
 
Section 3.4 Dealing with the Securities and the Pledge.  (1)  The Bank shall not
be obliged to exhaust its recourse against the Pledgor or any other Person or
Persons or against any other security or guarantees it may hold in respect of
the Obligations before realizing upon or otherwise dealing with the Securities
in such manner as it may consider desirable.
 
(2)        The Bank may grant extensions or other indulgences, take and give up
securities, accept compositions, grant releases and discharges and otherwise
deal with the Pledgor and with other parties, sureties or securities as the Bank
may see fit without prejudice to the Obligations or the rights of the Bank in
respect of the Securities.
 
(3)        The Bank shall not be (i) liable or accountable for any failure to
collect, realize or obtain payment in respect of the Securities; (ii) bound to
institute proceedings for the purpose of collecting, enforcing, realizing or
obtaining payment of the Securities or for the purpose of preserving any rights
of the Bank, the Pledgor or any other parties in respect thereof;
(iii) responsible for any loss occasioned by any sale or other dealing with the
Securities or by the retention of or failure to sell or otherwise deal
therewith, other than loss occasioned by gross negligence or wilful misconduct;
or (iv) bound to protect the Securities from depreciating in value or becoming
worthless.
 
Section 3.5 Standards of Sale.  Without prejudice to the ability of the Bank to
dispose of the Securities in any other manner which is commercially reasonable,
the Pledgor acknowledges that a disposition of Securities by the Bank which
takes place substantially in accordance with the following provisions shall be
deemed to be commercially reasonable:
 

--------------------------------------------------------------------------------

-5-
 
(a)  
Securities may be disposed of in whole or in part;

 
(b)  
Securities may be disposed of by public sale, private contract or otherwise,
with or without advertising and without any other formality, except as required
by law;

 
(c)  
if permitted by law, any purchaser of such Securities may be the Bank or a
customer of the Bank;

 
(d)  
any sale conducted by the Bank shall be at such time and place, on such notice
and in accordance with such procedures as the Bank, in its sole discretion, may
deem advantageous;

 
(e)  
Securities may be disposed of in any manner and on any terms necessary to avoid
violation of applicable law (including, without limitation, compliance with such
procedures as may restrict the number of prospective bidders and purchasers,
require that such prospective bidders and purchasers have certain
qualifications, and restrict such prospective bidders and purchasers to persons
who will represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of the Securities)
or in order to obtain any required approval of the disposition (or of the
resulting purchase) by any governmental or regulatory authority or official;

 
(f)  
a disposition of Securities may be on such terms and conditions as to credit or
otherwise as the Bank, in its sole discretion, may deem advantageous; and

 
(g)  
the Bank may establish an upset or reserve bid or price in respect of the
Securities.

 
Section 3.6 Application of Moneys.  Any proceeds of the Securities may be held
in lieu of the Securities realized upon and may, as and when the Bank sees fit,
be applied or appropriated as the Bank may elect on account of the Obligations
and the balance, if any, shall be paid to the Pledgor or as a court of competent
jurisdiction may direct.  If there shall be a deficiency after such application,
then the Pledgor shall remain liable for such deficiency and shall pay the
amount of such deficiency to the Bank forthwith.
 
Section 3.7 Dealings by Third Parties.  (1)  No person dealing with the Bank or
its agent or a receiver shall be required to determine (i) whether the Pledge
has become enforceable; (ii) whether the powers which the Bank or its agent is
purporting to exercise have become exercisable; (iii) whether any money remains
due to the Bank by the Pledgor; (iv) the necessity or expediency of the
stipulations and conditions subject to which any sale shall be made; (v) the
propriety or regularity of any sale or of any other dealing by the Bank with the
Securities; or (vi) to see to the application of any money paid to the Bank.
 
(2)        Any purchaser of Securities from the Bank shall hold the Securities
absolutely, free from any claim or right of whatever kind, including any equity
of redemption, of the Pledgor, which it hereby specifically waives (to the
fullest extent permitted by law) as against any such purchaser, all rights of
redemption, stay or appraisal which the Pledgor has or may have under any rule
of law or statute now existing or hereafter adopted.
 

--------------------------------------------------------------------------------

-6-
 
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
Section 4.1 Representations and Warranties.  The Pledgor represents and warrants
to the Bank that:
 
(a)  
Schedule 1 correctly sets forth the percentage of the issued and outstanding
securities of each class of the equity interests of the Pledged Companies
represented by such Securities;

 
(b)  
the Securities have been duly and validly authorized and issued by each Pledged
Company and are fully paid and nonassessable;

 
(c)  
except for the security interests granted hereunder the Pledgor (i) is and,
subject to any transfers made in compliance with this Agreement or the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Securities indicated on Schedule 1, (ii) holds the same free and clear of
all Liens, (iii) will make no assignment, pledge, hypothecation or transfer of,
or create or permit to exist any security interest in or other Lien on, the
Securities, other than Liens created by this Agreement, and transfers made in
compliance with this Agreement, and (iv) will cause any and all Securities,
whether for value paid by the Pledgor or otherwise, to be forthwith deposited
with the Bank and pledged or assigned hereunder;

 
(d)  
except for restrictions and limitations imposed by the Loan Documents, the
constating documents of each Pledged Company, or securities laws generally, the
Securities are and will continue to be freely transferable and assignable, and
none of the Securities are or will be subject to any option, right of first
refusal or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Securities hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Bank of rights and
remedies hereunder;

 
(e)  
the Pledgor (i) has the power and authority to pledge the Securities pledged by
it hereunder in the manner hereby done or contemplated and (ii) will defend its
title or interest thereto or therein against any and all Liens (other than the
Lien created by this Agreement), however arising, of all Persons whomsoever;

 
(f)  
no consent or approval of any governmental authority, any securities exchange or
any other Person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

 
(g)  
subject to any security interests granted hereunder, when any certificates
evidencing Securities are delivered to the Bank in accordance with this
Agreement, the Bank will obtain a legal, valid and perfected first-priority lien
upon and security interest in the Securities as security for the payment and
performance of the Obligations; and

 
(h)  
the pledge effected hereby is effective to vest in the Bank the rights of the
Bank in the Securities as set forth herein.

 
 

--------------------------------------------------------------------------------

-7-
 
ARTICLE 5
GENERAL
 
Section 5.1 Discharge.  This Pledge shall be released and discharged upon, but
only upon (i) the irrevocable and unconditional payment in full of the
Obligations under the Credit Agreement and the other Loan Documents; and
(ii) the request in writing for such discharge.  Upon such release and
discharge, the Bank shall deliver the Securities to the Pledgor with all powers
of attorney or transfers duly signed so as to permit completion of the transfer
of the Securities of the Pledgor.  Upon request in writing by, and at the
expense of, the Pledgor, the Bank shall execute and deliver to the Pledgor such
deeds, releases, discharges or other instruments as shall be reasonably required
to evidence the discharge and release of this Pledge and the security interest
hereby constituted.
 
Section 5.2 No Representations, etc.  There are no other representations,
collateral agreements, covenants or conditions with respect to this Agreement or
affecting the Pledgor’s liability hereunder other than as referenced in this
Agreement or as contained in the Credit Agreement and the other Loan Documents.
 
Section 5.3 No Merger, etc.  No judgment recovered by the Bank shall operate by
way of merger of or in any way affect the Pledge, which is in addition to and
not in substitution for any other security now or hereafter held by the Bank in
respect of the Obligations.
 
Section 5.4 Amendments, Waivers, etc.  (1)  No amendment or waiver of any
provision of this Agreement, nor consent to any departure by the Pledgor from
such provisions, shall be effective unless approved in writing by the Bank.  Any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
(2)        No amendment, waiver or consent shall, unless in writing and signed
by the Bank and the Pledgor, affect the rights or duties of the Bank and the
Pledgor under this Agreement.
 
(3)        No failure on the part of the Bank to exercise, and no delay in
exercising, any right under any provision of this Agreement shall operate as a
waiver of such right; nor shall any single or partial exercise of any right
under this Agreement preclude any other or further exercise thereof or the
exercise of any other right.
 
Section 5.5 Further Assurances.  The Pledgor shall from time to time, whether
before or after the Pledge shall have become enforceable, do all such acts and
things and execute and deliver all such deeds, transfers, assignments and
instruments as the Bank may reasonably require for protecting the Securities or
perfecting the Pledge and for exercising all powers, authorities and discretions
hereby conferred upon the Bank, and the Pledgor shall, from time to time after
the Pledge has become enforceable, do all such acts and things and execute and
deliver all such deeds, transfers, assignments and instruments as the Bank may
require for facilitating the sale of the Securities in connection with any
realization thereof or otherwise giving effect to the rights and remedies of the
Bank pursuant hereto.
 
Section 5.6 Successors and Assigns.  This Agreement shall be binding upon and
shall enure to the benefit of the parties and their respective successors and
permitted assigns.  The Pledgor shall not have the right to assign its rights or
obligations hereunder or any interest herein without the prior written consent
of the Bank. The Bank may assign any of its rights or obligations hereunder
without the prior written consent of the Pledgor.
 

--------------------------------------------------------------------------------

-8-
 
Section 5.7 Headings, etc.  The division of this Agreement into articles,
sections and subsections and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation thereof.
 
Section 5.8 Severability.  If any provision of this Agreement shall be deemed by
any court of competent jurisdiction to be invalid or void, the remaining
provisions shall remain in full force and effect.
 
Section 5.9 Conflict.  In the event of a conflict or inconsistency between the
provisions of this Agreement and the provisions of the Credit Agreement or any
other Loan Documents, the provisions giving the Bank greater rights or remedies
shall govern (to the maximum extent permitted by applicable law), it being
understood that the purpose of this Agreement, the Credit Agreement and the
other Loan Documents is to add to, and not detract from, the rights granted to
the Bank under the Credit Agreement and the other Loan Documents.
 
Section 5.10 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
taken together will be deemed to constitute one and the same
instrument.  Counterparts may be executed either in original or faxed form and
the parties adopt any signatures received by a receiving fax machine as original
signatures of the parties.
 
Section 5.11 Notices.  Any demand, notice, request, consent, approval or other
communication required or permitted to be made or given by any party hereto to
any other party hereto in connection with this Agreement shall be made in
accordance with the notice procedures set out in the Credit Agreement.
 
Section 5.12 Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts.
 
Section 5.13  Amendment and Restatement.  This Agreement amends, restates and
supersedes the Securities Pledge Agreement dated as of June 17, 2008 between the
Pledgor and the Bank.


[Signatures on next page]
 



--------------------------------------------------------------------------------

-9-
 
 
IN WITNESS WHEREOF the Pledgor has duly executed this Agreement as of the day
set forth above.
 
 

 
ROGERS CORPORATION
         
 
By:
/s/ Dennis M. Loughran
     
Print Name: Dennis M. Loughran
     
Title:  V.P. Finance - CFO
         

 
 
 
 

--------------------------------------------------------------------------------

    
 


Schedule 1
 
Pledged Securities
 
Security Issuer
Number of Securities
Certificate Number(s)
Percentage of Issued and
Outstanding Shares
       
Rogers Barbados
   
65%
       
Rogers Luxembourg
8,125
1
65%
       

 